Fourth Court of Appeals
                                        San Antonio, Texas
                                              July 2, 2018

                                          No. 04-13-00118-CR

                                        Aaron Patrick ALANIZ,
                                              Appellant

                                                    v.

                                        THE STATE OF TEXAS,
                                              Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011CR1543
                           The Honorable Angus McGinty, Judge Presiding


                                             ORDER
Sitting:          Marialyn Barnard
                  Patricia O. Alvarez

         Appellant has filed a pro se motion requesting a copy of his trial transcripts for purposes
of filing a post-conviction writ of habeas corpus. This court has no jurisdiction over post-
conviction writs of habeas corpus in felony cases. See TEX. CODE CRIM. PROC. art. 11.07; In re
Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding). Post-
conviction writs of habeas corpus are to be filed in the trial court in which the conviction was
obtained, and made returnable to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC.
art. 11.07. In order to obtain a free copy of the record, appellant would need to file a motion in
the trial court in which the conviction was obtained and demonstrate that his claim is not
frivolous and that the record is needed to decide the issues presented. See United States v.
MacCollom, 426 U.S. 317, 326 (1976); Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—
Houston [1st Dist.] 1993, no pet.). Appellant’s motion is DENIED without prejudice to seeking
relief in the proper court.

           We order the clerk of this court to serve a copy of this order on appellant and all counsel.



                                                         _________________________________
                                                         Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court